[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 10-15428                JUNE 17, 2011
                                                                         JOHN LEY
                                        Non-Argument Calendar              CLERK
                                      ________________________

                                           Agency No. A074-029-396


YOSMAIKEL SANCHEZ-VALLADARES,

llllllllllllllllllllllllllllllllllllllll                                       Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 17, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Yosmaikel Sanchez-Valladares (“Sanchez”), a native and citizen of Cuba,

petitions this Court for review of a decision by the Board of Immigration Appeals

(“BIA”) denying his motion to reconsider the BIA’s dismissal as untimely of his

appeal from the Immigration Judge’s (“IJ”) denial of his motion to reopen the

removal proceedings. We deny the petition.

                                         I.

      Sanchez was paroled into the United States in June 1995. In May 1997, his

status was adjusted to that of a lawful permanent resident, which was deemed

retroactive back to June 1995.

      In July 2000, Sanchez was indicted for, inter alia, conspiracy to steal a

vehicle moving an interstate shipment. In January 2001, he was convicted of that

charge and sentenced to ten months’ imprisonment.

      Upon Sanchez’s release from prison, the Department of Homeland Security

served him with a notice to appear, charging him as removable for committing a

crime of moral turpitude within five years of his admission into the United States.

See Immigration and Nationality Act (“INA”) § 237(a)(2)(A)(i), 8 U.S.C. §

1227(a)(2)(A)(i). Sanchez did not contest the charge or seek relief from removal,

and the IJ ordered him removed in December 2001.




                                         2
      Over seven years later, in April 2009, Sanchez filed a motion to reopen the

removal proceedings. He argued that he was not removable because, while he was

convicted of a crime of moral turpitude, that conviction did not occur within five

years of the date of his admission, which he considered to be June 1995. He

therefore requested the IJ to reopen the proceedings so that he could apply for

cancellation of removal.

      In a written decision issued on July 17, 2009, the IJ denied Sanchez’s

motion. The IJ found that Sanchez’s date of admission was May 1997, not June

1995, and this date was within five years of the date of his 2001 conviction.

Alternatively, the IJ found that Sanchez’s motion to reopen was untimely because

it was filed more than seven years after the final order of removal, which far

exceeded the 90-day filing deadline. See 8 C.F.R. § 1003.23(b)(1). Significantly,

the IJ’s decision included a certificate of service reflecting that the decision was

mailed to Sanchez’s attorney three days later. The record also contains a cover

letter, issued that same day by the Clerk of Immigration Court, indicating that the

IJ’s decision was mailed to Sanchez’s attorney at the correct address.

      On March 31, 2010, Sanchez, seemingly unaware of the IJ’s decision, filed

a motion with the IJ requesting a decision on his motion to reopen. In response,




                                           3
the Clerk of Immigration Court mailed Sanchez a copy of the IJ’s decision to the

same address to which the decision was originally sent.

      On May 3, 2010, Sanchez filed a notice of appeal in the BIA from the IJ’s

denial of his motion to reopen. Sanchez proceeded under the assumption that the

IJ’s decision was issued on March 31, 2010, not July 17, 2009.

      The BIA dismissed Sanchez’s appeal as untimely. The BIA noted that,

although Sanchez claimed to be appealing a decision issued on March 31, 2010,

the IJ’s decision was issued on July 17, 2009, and was mailed to Sanchez three

days later. Thus, the BIA concluded that Sanchez’s appeal well exceeded the

30-day filing deadline. See 8 C.F.R. § 1003.38(b).

      Sanchez then filed the instant motion for reconsideration, arguing that he

did not receive the IJ’s decision until March 31, 2010, and therefore his notice of

appeal, filed on May 3, 2010, was timely. The BIA denied Sanchez’s motion for

reconsideration, finding that he failed to identify any error in the BIA’s decision.

The BIA emphasized that Sanchez failed to timely appeal from the IJ’s July 17

decision, and the IJ properly mailed Sanchez that decision. Sanchez now petitions

this Court for review of the BIA’s decision.

                                         II.




                                          4
      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(citation omitted). Our review is thus “limited to deciding whether the BIA

exercised its discretion in an arbitrary or capricious manner.” Jiang v. U.S. Att’y

Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). An alien may request that the BIA

reconsider a prior decision, but that motion must specify the errors of law or fact

in the BIA’s previous order and must be supported by pertinent authority. INA §

240(c)(6), 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)

                                         III.

      In this case, the BIA did not abuse its discretion in denying Sanchez’s

motion for reconsideration, for it correctly dismissed as untimely Sanchez’s appeal

from the IJ’s denial of his motion to reopen. The IJ issued its decision on July 17,

2009, and mailed that decision to Sanchez three days later. Thus, Sanchez had 30

days from that date to file his appeal, but he did not do so until May 2010.

Sanchez asserts that he did not receive the IJ’s decision until it was forwarded to

him by the Clerk on March 31, 2010. But there is nothing in the record to support

that contention. To the contrary, the record reflects that the Clerk mailed the IJ’s

decision to Sanchez’s attorney at the proper address three days after the decision

issued. Indeed, the Clerk mailed the decision to the very same address where the

                                          5
copy was successfully received by Sanchez’s attorney on March 31. Moreover,

even if Sanchez, through no fault of his own, did not receive the decision until

March 31, the proper course of action would have been to seek re-issuance of the

decision by the IJ, presumably by submitting an affidavit or some other evidence

indicating a lack of receipt. In the absence of such evidence or re-issuance of the

IJ’s decision, we cannot say that the BIA abused its discretion in denying

Sanchez’s motion for reconsideration.1 Accordingly, we deny the petition.

       PETITION DENIED.




       1
          We also note that at no point has Sanchez explained why he waited over seven years to
file his motion to reopen the removal proceedings. Indeed, we see no reason why his
argument—that his conviction occurred more than five years after the date of his
admission—could not have been raised during the removal proceedings. Thus, the IJ’s
determination that his motion to reopen was untimely would have likely been unassailable even
if he had timely appealed that decision to the BIA.

                                               6